TilghmaN, C. J.
No ground for a new trial is laid by the affidavit. The court could not avoid receiving the record in evidence ; and it was proper that the jury should judge upon the whole.
Brackenridge, J.
It appears to me that the record was only evidence of the party’s liberation from confinement, and not of the service of notice upon the creditors: it is similar in principle to the proceedings of commissioners of bankruptcy, and in a suit .founded thereon, the trading, act of bankruptcy, &c. must be proved.
Tilghman, C. J.
The Court of Common Pleas had undoubted jurisdiction of the case, and must have been satisfied that the notices were duly served before they discharged the debtor. I agree with the judge who tried the causé, that the record was prima facie evidence of the service of notices, but that it might be repelled by other proof.
Rule refused.